Form of Subadvisory Agreement Sub-Advisory Agreement Franklin Templeton Variable Insurance Products Trust Franklin Alternative Strategies Advisers, LLC Franklin Advisory Services, LLC This Sub-Advisory Agreement (the “Agreement”), made as of May 1, 2015, by and between Franklin Alternative Strategies Advisers, LLC (“Franklin”), a Delaware limited liability company, and Franklin Advisory Services, LLC (“FASL”), a Delaware limited liability company. W I T N E S S E T H WHEREAS, Franklin and FASL are under the common control of Franklin Resources, Inc.; WHEREAS, Franklin and FASL are each registered as an investment adviser under the Investment Advisers Act of 1940 (the “Advisers Act”), as amended, and engaged in the business of providing investment management services, as an independent contractor; WHEREAS, Franklin, pursuant to an Investment Management Agreement, effective on April1, 2013 (the “Investment Management Agreement”), made between Franklin Templeton Variable Insurance Products Trust, a Delaware statutory trust (the “Trust”), and Franklin (as provided in an Assignment and Assumption Agreement, made as of April1, 2014, by and between Franklin and Franklin Advisers, Inc., a California corporation) serves as the investment manager to the Franklin Solutions VolSmart Multi-Asset VIP Fund (formerly named the Franklin Managed Volatility Global Allocation VIP Fund) (the “Fund”), a series of the Trust. WHEREAS, Franklin desires to retain FASL to render investment advisory, research and related services to the Fund pursuant to the terms and provisions of this Agreement, and FASL is interested in furnishing said services. NOW, THEREFORE, in consideration of the covenants and the mutual promises hereinafter set forth, the parties hereto, intending to be legally bound hereby, mutually agree as follows: 1. Franklin hereby retains FASL and FASL hereby accepts such engagement, to furnish certain investment advisory services with respect to the investment portfolio of the Fund, as more fully set forth herein. (a) Subject to the overall policies, direction and review of the Trust’s Board of Trustees (the “Board”) and to the instructions and supervision of Franklin, FASL agrees to provide certain investment advisory services for a portion of the Fund as agreed upon from time to time by Franklin and FASL, including management of the investment and reinvestment of that portion of the Fund’s portfolio allocated for investment pursuant to FASL’s rising dividends strategy (the “Sub-Advised Portion”). FASL will determine what securities and other investments will be purchased, retained or sold by the Sub-Advised Portion, and will place all purchase and sale orders with respect to the Sub-Advised Portion. Franklin will have full responsibility for all investment advisory services provided to the Fund under the Investment Management Agreement. (b) Both Franklin and FASL may place purchase and sale orders on behalf of the Fund. (c) Unless otherwise instructed by Franklin or the Board, and subject to the provisions of this Agreement and to any guidelines or limitations specified from time to time by Franklin or the Board, FASL shall report daily all transactions effected by FASL on behalf of the Fund to Franklin and to other entities as reasonably directed by Franklin or the Board. (d) For the term of this Agreement, FASL shall provide the Board at least quarterly, in advance of the regular meetings of the Board, a report of its activities hereunder on behalf of the Fund and its proposed strategy for the next quarter, all in such form and detail as requested by the Board. Any team members shall also be available to attend such meetings of the Board as the Board may reasonably request. (e) In performing its services under this Agreement, FASL shall adhere to the Fund’s investment objectives, policies and restrictions as provided in the Fund's Prospectus and Statement of Additional Information, and in the Trust’s Agreement and Declaration of Trust, and to the investment guidelines most recently established by Franklin and shall comply with the rules and regulations of the U.S. Securities and Exchange Commission (“SEC”) thereunder in all material respects. (f) In carrying out its duties hereunder, FASL shall comply with all reasonable instructions of the Fund or Franklin in connection therewith. Such instructions may be given by letter, e-mail, telex, telefax or telephone confirmed in writing. (g) Franklin shall be responsible for the distribution to the Trust of a copy of PartII of FASL’s Form ADV, as may be required under U.S. federal securities laws. (h) Decisions on proxy voting will be made by Franklin. (i) FASL agrees that it will keep records relating to its services hereunder in accordance with all applicable laws, and in compliance with the requirements of Rule 31a-3 under the Investment Company Act of 1940 (the “Investment Company Act”), FASL hereby agrees that any records that it maintains for the Fund are the property of the Fund, and further agrees to surrender promptly to the Fund any of such records upon the Fund’s request, provided that FASL may keep a copy of such records. FASL further agrees to arrange for the preservation of the records required to be maintained by Rule 31a‑1 under the Investment Company Act for the periods prescribed by Rule 31a-1 under the Investment Company Act. 2. In performing the services described above, FASL shall use its best efforts to obtain for the Fund the most favorable price and execution available. Subject to prior authorization of appropriate policies and procedures by the Board, FASL may, to the extent authorized by law and in accordance with the terms of the Investment Management Agreement and the Fund’s Prospectus and Statement of Additional Information, cause the Fund to pay a broker who provides brokerage and research services an amount of commission for effecting a portfolio investment transaction in excess of the amount of commission another broker would have charged for effecting that transaction, in recognition of the brokerage and research services provided by the broker, viewed in terms of either the particular transaction or FASL’s overall responsibilities with respect to accounts managed by FASL. FASL may use for the benefit of its other clients any such brokerage and research services that FASL obtains from brokers or dealers. To the extent authorized by applicable law, FASL shall not be deemed to have acted unlawfully or to have breached any duty created by this Agreement or otherwise solely by reason of such action. 3. (a) Franklin shall pay to FASL a monthly fee, calculated daily at the annual rate of 0.35% of the average net asset value of the Sub-Advised Portion, which fee shall be payable in U.S. dollars on the first business day of each month as compensation for the services to be rendered and obligations assumed by FASL during the preceding month. The subadvisory fee under this Agreement shall be payable on the first business day of the first month following the effective day of this Agreement and shall be reduced by the amount of any advance payments made by Franklin relating to the previous month. For purposes of calculating such fee, the net asset value of the Sub-Advised Portion shall be determined in the same manner that the Fund uses to compute its net asset value for purposes of pricing purchases and redemptions of its shares, all as set forth more fully in the Fund’s then current prospectus and statement of additional information. (b) If this Agreement is terminated prior to the end of any month, the monthly fee shall be prorated for the portion of any month in which this Agreement is in effect which is not a complete month according to the proportion which the number of calendar days in the month during which the Agreement is in effect bears to the total number of calendar days in the month, and shall be payable within 10 days after the date of termination. 4. It is understood that the services provided by FASL are not to be deemed exclusive.
